Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Status of Claims
Claims 1-32 are subject to examination.  


Priority
Applicant’s claim for domestic priorities (PRO 63/012,433 04/20/2020, PRO 62/911,556 10/07/2019), as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
In paragraph [0002], status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The attorney docket numbers should be replaced with the application numbers.

The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
Dynamic Radio Access Network having a gateway with a router and a radio device, please refer to MPEP 606 for title contents.

Drawings
The figures submitted on the filing date of this application are noted. 
New corrected drawings are required in this application because figures 11, 14a, 14b, 14c, 16b, 21e, 23a, 24c should be readable (bigger font as figure 12A) in black (color), rather gray.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 7, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al., CN109120485 A in view of Yu et al., CN 103583078 A and Teyeb et al., WO 2020022944 A1.
Referring to claim(s) 1, Peng discloses a user equipment (UE) gateway (multifunctional intelligent home gateway, abstract), comprising: a radio device, a router coupled to the radio device, one or more device interfaces coupled to the router (An intelligent home gateway, comprising a wireless router of one having 5G and 2G wireless network interface, wherein, connecting the radio frequency communication module of the BLE/THREAD network on the SPI port of the main control chip, the main control chip is connected with the radio communication module of the BLE/THREAD network is to form independent bidirectional control circuit, para 4, page 3. Peng does not specifically mention about, which is well-known in the art, which Yu discloses, wherein the UE gateway operates to network with upstream network devices through a base station (It should be noted that, mobile terminal at least there are two wave points to be so-called bimodulus, for convenience, referred to as first interface and second interface, first interface is the interface communicated with macro cellular network, for example WiMAX interfaces, is waited in outdoor generally, mobile terminal connects base station using first interface, passes through the cellular network communication where base station. Second interface is WiFi interfaces, and internet is may be coupled to by this second interface mobile terminal Antenna extension apparatus has two interfaces, referred to as upstream Interface and downstream interface, wherein downstream interface is connected with home gateway, can be WiFi interfaces or Ethernet interface, upstream Interface is connected with the base station radio of macro network, consistent with the first interface function of mobile terminal. In the present embodiment, antenna extension apparatus between downstream interface and the second interface of mobile terminal by setting up IP tunnel, second last paragraph, page 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known network devices with a base station. One of ordinary skilled in the art would readily know what a base station is. A base station serves as a central connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through dedicated high bandwidth wire or fiber optic connections. The base station would enable high bandwidth connection for upstream interface, second last paragraph, page 8. Peng and Yu do not specifically mention about, which is well-known in the art, which Teyeb discloses,  the base station including a centralized unit, a distributed unit, and a radio unit (As used herein, network node refers to equipment capable, configured, arranged and/or operable to communicate directly or indirectly with a wireless device and/or with other network nodes or equipment in the wireless network to enable and/or provide wireless access to the wireless device and/or to perform other functions (e.g., administration) in the wireless network. Examples of network nodes include, but are not limited to, access points (APs) (e.g., radio access points), base stations (BSs) (e.g., radio base stations, Node Bs, evolved Node Bs (eNBs) and NR NodeBs (gNBs)). Base stations can be categorized based on the amount of coverage they provide (or, stated differently, their transmit power level) and can then also be referred to as femto base stations, pico base stations, micro base stations, or macro base stations. A base station can be a relay node or a relay donor node controlling a relay. A network node can also include one or more (or all) parts of a distributed radio base station such as centralized digital units and/or remote radio units (RRUs), sometimes referred to as Remote Radio Heads (RRHs). Such remote radio units may or may not be integrated with an antenna as an antenna integrated radio. Parts of a distributed radio base station can also be referred to as nodes in a distributed antenna system (DAS). Further examples of network nodes include multi-standard radio (MSR) equipment such as MSR BSs, network controllers such as radio network controllers (RNCs) or base station controllers (BSCs), base transceiver stations (BTSs), transmission points, transmission nodes, multi-cell/multicast coordination entities (MCEs), core network nodes (e.g., MSCs, MMEs), O&M nodes, OSS nodes, SON nodes, positioning nodes (e.g. , E-SMLCs), and/or MDTs, third paragraph, page 12.
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known device having a centralized unit, a distributed unit, and a radio unit. One of ordinary skilled in the art would readily know what a centralized unit, a distributed unit and a radio unit. The well-known units would be part of/integrated in a device, which would enable centralized unit, a distributed unit and a radio unit to perform respective functionality. Being a single device the units would be able to exchange information faster from one interface to another interface, third paragraph, page 12.

Referring to claim(s) 6, Peng discloses wherein the network services are one or more of the centralized unit, the distributed unit, and the radio unit (second last paragraph, page 8).

Referring to claim(s) 7, Peng discloses wherein the UE gateway services one or more devices (second last paragraph, page 8).

Referring to claim(s) 15, Peng discloses wherein the UE gateway is a Home Gateway (second last paragraph, page 8).

Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and Roberts WO 2017030765.
Referring to claim(s) 2, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Robert discloses, wherein the UE gateway operates as the radio unit and is configured to provide networking downstream with one or more other UE gateways, 
In particular, gateway system 200 operates as part of a cable network interface and acts to interface a data cable system to one or more home networks. Gateway system 200 includes a gateway 202 that provides the interface between the network 201 , operating as a WAN, and the home network(s). Gateway system 200 also includes wired analog telephone device 203 capable of operating as a home telephone when connected through gateway 202 via a wired connection 207. In addition, gateway 202 also acts to provide a radio frequency (RF) interface to multiple wireless devices 204A, 204B, and 204C. Wireless devices 204A, 204B, and 204C are handheld devices that use wireless packet transmissions via one or more antennas 206 on gateway 202. In other embodiments, other devices with wireless interfaces including, but not limited to routers, tablets, settop boxes, televisions, and media players may be used, first paragraph, page 6.

As noted above, the gateway device 300 may be configured to operate as an NTD. In this case, central processing unit 304 may only connect to Ethernet interface 310 and system memory 312. Phone digital-to-audio (D/A) interface 306, transceiver 308 and/or transceiver 309 may not be present or used. Further, an NTD may not include a direct end-user or consumer interface and as such may not include user control 314. Additionally, the NTD may include and support more than one Ethernet interface 310 and may be capable of operating each Ethernet interface as a separate virtual circuit between the content service provider(s) and the home gateway attached to the Ethernet interface, thus allowing the creation of separate LANs for each content consumer. For example, referring to FIG. 4, an NTD 400 coupled to a plurality of home gateways 410 is shown in accordance with an embodiment of the present disclosure. NTD 400 may be a standalone device or may be included in a larger gateway device, such as gateway 101 described in FIG. 1 . NTD 400 includes a CPU 404 coupled to system memory 412, tuner 402, and a plurality of interfaces 403 configured to interface NTD 400 to a plurality of home gateways or modems 410, where, in one embodiment, each gateway or modem 410 is part of a separate LAN. In one embodiment, each interface 403 is an Ethernet port of NTD 400. As seen in FIG. 4, each Ethernet interface 403 is coupled to a corresponding home gateway 410. In some embodiments, the NTD 400 may be included with one of the corresponding home gateways 410. NTD 400 is coupled to a WAN via input 401 and tuner 402. It is to be appreciated that in one embodiment, CPU 404, system memory 412, tuner 402 may be the same or similar to CPU 304, system memory 312, and tuner 302. As stated above, in one embodiment, each gateway 410 may correspond to a separate LAN for each customer being serviced by a service provider providing content or services (e.g., Internet, telephone, television, etc.). For example, downstream signals received via tuner 402 are provided to CPU 404. CPU 404 is configured to bridge frames using a layer 2 virtual LAN address for a gateway or packets using an IP address for a gateway to the proper Ethernet interface 403 associated with the gateway 410. When NTD 400 receives downstream communication signals via a communication interface coupled to the WAN, such as input 401 and tuner402, CPU 404 is configured to determine, based on the layer 2 virtual LAN address or I P address used in the communication signal, which Ethernet interface 403 to transmit the downstream signals to. In this way, NTD 400 enables a plurality of service providers to provide content to a plurality of LANs, where each LAN may be serviced by a different service provider. Referring to FIG. 5, an NTD 522 is shown coupled to a WAN in accordance with an embodiment of the present disclosure, where, in one embodiment, NTD 522 is used as a cable modem for a Hybrid-Fiber Co-axial cable (HFC) DOCSIS access network (i.e., a WAN). The operation of NTD 522 may be similar to the operation of NTD 400 described in FIG. 4. As seen in FIG. 5, a plurality of service providers, such as service providers 560, 570, 580, are coupled to an access network provider 540, where the access network provider 540 is coupled to an NTD 522, via WAN interface 501 (i.e., a radio frequency (RF) interface). It is to be appreciated that WAN interface 501 may be the same as input 401 and tuner 402, last paragraph, page 7.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway operates as a radio unit and necessary unit. The gateway serves as a connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through wire or fiber optic connections. The gateway would enable connection for upstream interface, last paragraph, page 7.

Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb, Bao et al., CN 106506197 and Qui et al., CN 109802985. 
Referring to claim(s) 3, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Bao discloses, wherein the UE gateway operates as the distributed unit in a subnet with other devices (Advantage The ASP management server realizes direct deployment of own business platform of the operator on the virtual service distributed home gateway, without deploying the service on the home gateway via the northbound interface of the remote management server. The ASP management service flexibility is improved. The cloud services are provided easily, paragraph 4, page 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway operates as a distributed unit with other devices. The gateway serves as a connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through wire or fiber optic connections. The gateway would enable connection which would improve flexibility for the service, paragraph 4, page 2. Peng, Bao, Yu and Teyeb do not disclose, which is well-known in the art, which Qui discloses, one or more other UE gateways (the second aspect, an embodiment of the present invention provides a data transmission method, applied to the cloud host machine of the cloud computing network system, the system comprising an internal switch, at least two gateway cluster. and a plurality of cloud host and said at least two gateway cluster with the corresponding relationship of the gateway cluster formed by a plurality of home gateway of the gateway cluster, said method comprising: a cloud host as the data sender according to the preset data sender and the gateway cluster binding relationship, determining a target gateway, the target gateway is gateway cluster bound with the cloud host machine; the cloud host sends the data sent to the target gateway, to make said target gateway sends the data sent to the corresponding network switch, second last paragraph page 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known other gateway(s). The other gateway would serve as a connection point for a wireless device to communicate. It would connect the device to other networks or devices, usually through wire or fiber optic connections. The other gateway would enable connection which would improve flexibility for the service, second last paragraph page 2.

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and Wang et al., 20140279047 and Qui.
Referring to claim(s) 4, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Wang discloses, wherein the UE gateway operates as the centralized unit and provides connection from one or more other devices, abstract. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway operates as a centralized unit with other devices. The gateway serves as a connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through wire or fiber optic connections. The gateway would enable connection which would bridge different networks, abstract.
 Peng, Wang, Yu and Teyeb do not disclose, which is well-known in the art, which Qui discloses, other UE gateways and cloud internet services (the second aspect, an embodiment of the present invention provides a data transmission method, applied to the cloud host machine of the cloud computing network system, the system comprising an internal switch, at least two gateway cluster. and a plurality of cloud host and said at least two gateway cluster with the corresponding relationship of the gateway cluster formed by a plurality of home gateway of the gateway cluster, said method comprising: a cloud host as the data sender according to the preset data sender and the gateway cluster binding relationship, determining a target gateway, the target gateway is gateway cluster bound with the cloud host machine; the cloud host sends the data sent to the target gateway, to make said target gateway sends the data sent to the corresponding network switch, second last paragraph page 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known other gateway(s) with cloud internet services. The other gateway would serve as a connection point for a wireless device to communicate. It would connect the device to other networks or devices, usually through wire or fiber optic connections. The other gateway would enable connection which would improve flexibility for the service, second last paragraph page 2.

Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and Li et al., WO 2016119607 A1 and Qui.
Referring to claim(s) 5, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Li discloses, wherein the UE gateway is a member of a subnet providing network services to another device. 
The home subnet includes a smart home network such as a smart home network, various home object sensor networks, and a home security network; the network terminal devices in the home subnet include: various object sensing subnets within the smart home network, such as Security, monitoring, home appliances, lighting and other subsystems and sensing equipment. The home gateway interacts with the home subnet through an IP protocol (or an intermediate application plug-in APP). Specifically, the home gateway and each home subnet gateway adopt an IP mode and a master-slave mode management, for example, for a smart home network. The Zigbee sensing subnet gateway connected to the gateway can report the data to the home gateway through an application layer protocol, for example, by using the HTTP protocol encapsulation; wherein each home subnet gateway is a secondary subnet gateway subordinate to the home gateway. It is mainly responsible for the management of the terminal devices of the subnets of the respective subnets, and reports the network topology information and device status information of the network peripheral devices to the home gateway. Among them, users can pass such as APP according to their own needs and interests. The intermediate application plug-in and software-defined network SDN method, for the definition and design of its own home network, can also define and design its own network through third parties (such as operators, system integrators, etc.), thereby flexibly implementing home network customers. Customized and personalized services, all customized network device status and information (including configuration files, IP addresses, MAC addresses, etc.) are reported to the home gateway in real time. The user can also increase or decrease the smart home sensing device as needed, such as a custom home network networking architecture, and the dynamically created network topology is reported to the home gateway. Of course, other protocols can also be used for interaction, for example, using the HTML protocol (first paragraph, page 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway of a subnet servicing other devices. The gateway serves as a connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through wire or fiber optic connections. The gateway would enable connection which would bridge different networks, first paragraph, page 8.
Peng, Wang, Li and Teyeb do not disclose, which is well-known in the art, which Qui discloses, other UE gateway (the second aspect, an embodiment of the present invention provides a data transmission method, applied to the cloud host machine of the cloud computing network system, the system comprising an internal switch, at least two gateway cluster. and a plurality of cloud host and said at least two gateway cluster with the corresponding relationship of the gateway cluster formed by a plurality of home gateway of the gateway cluster, said method comprising: a cloud host as the data sender according to the preset data sender and the gateway cluster binding relationship, determining a target gateway, the target gateway is gateway cluster bound with the cloud host machine; the cloud host sends the data sent to the target gateway, to make said target gateway sends the data sent to the corresponding network switch, second last paragraph page 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known other gateway(s) with cloud internet services. The other gateway would serve as a connection point for a wireless device to communicate. It would connect the device to other networks or devices, usually through wire or fiber optic connections. The other gateway would enable connection which would improve flexibility for the service, second last paragraph page 2.

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and Chouanard et al., US 20070047441 A1.
Referring to claim(s) 11, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Chouanard discloses, wherein the one or more devices interact with the one or more device interfaces using a native data model, para 28 (
[0028] Asset module 46 thus interacts with the asset 42 and allows for protocol normalization (i.e., the asset module communicates with the agent using the agent's native protocol or native application programming interface (API) while providing a common interface inbound into the MSC) and data model normalization (i.e., the asset module translates the asset's native data model into the common information model used within the network). Asset modules are configured based on the needs of the associated offlet(s) and abstract the protocol/model/control variances in the assets 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known native data model. The model would be available for the network. The modules in the network would be configured based on the model. The protocol normalization would be accomplished by the implementation of the model in the network, para 28.

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and PARK et al., KR 20160129471 A.
Referring to claim(s) 14, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Park discloses, wherein a super virtual device module is implemented to interface with one or more of the one or more devices (
the individual households in the residential space energy management area 200, which is composed of a plurality of individual households, include a home gateway (HES gateway) for managing connection with the external complex energy management system, a bidirectional An individual household power meter (C-meter, community meter), a smart meter for measuring power flow, an energy management agent (EMA) for managing overall energy management functions in individual households, inputting user's preference information, Energy information display (EID) for displaying electric power information in individual households, EV (Electric Vehicle Charger) and EV (Electric Vehicle), which can be used for a single house, In addition, a distributed power generation system (DG), which provides a distributed local power production function, (DER, Distributed Energy Resources) and Smart Appliances (SAs) in individual households, which include a Power Conditioning system (PCS) device that provides power control and control functions, It consists of home appliances which are electric load (EL, electric load) composed of smart plug (SP, Smart Plug) and legacy appliances (LA, Legacy Appliance) and home area network (HAN), second paragraph, page 5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known super virtual device. The device would be available to interface over the network with other devices. The other devices would be of any type of devices from a variety of devices, which would be controlled by single device, second paragraph, page 5.

Claim(s) 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and GUTKNECHT CN 101095349 B.
Referring to claim(s) 16, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Gutknecht discloses, wherein the UE gateway is a Multi-Dwelling Gateway (
a gateway for operating in a multi-dwelling unit network in receiving resource distribution, comprising: a plurality of receiving device (41a, b). for receiving a plurality of first signals and outputting multiple second signal capable of generating a data stream, interface (68), connected with the plurality of receiving device (41a, b), wherein the interface (68) can transmits the data stream to a plurality of user device, and to receive from the plurality of user device of the service request; and a controller (70), and the plurality of receiving device GIa, b) and the interface (68) is connected to the controller (70) based on the data received from the interface (6) receiving the service request through response to the received service request and the plurality of current using the received resource list comparison, updating the received resource of the plurality of currently used list, and one receiving resource of the plurality of currently used in matching with the request received resource, distributing the one related to data stream modifying the received resource with the plurality of currently used for managing the plurality of receiver device GIa, b) (claim 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known Multi-Dwelling Gateway . The gateway would be available to interface over the network with several receiving devices. The gateway would enable receiving a plurality of first signals and outputting multiple second signal capable of generating data stream devices (claim 17).

Claim(s) 8, 12, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and MIN et al., KR 20200049020 A.
Referring to claim(s) 8, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which MIN discloses, wherein the one or more devices include Internet-of-Things (IoT) device (third paragraph page 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known IoT device which would be controlled by a controlling device. The controlling device would communicate with the IoT device. The location information associated with the IoT device would enable the controlling device to obtain information related to the location, third paragraph page 17.

Referring to claim(s) 12, 13, MIN discloses, wherein the one or more devices interact with the one or more device interfaces using a standard data model, wherein the standard data model is the Open Connectivity Foundation (OCF) standard data model (
In the embodiment described with reference to FIG. 12, account information may be used to check the location information of the device. According to another embodiment, by replacing account information or in parallel with the account information, resource model information based on open connectivity foundation (OCF) may be utilized. The OCF-based resource model information is information exchanged during communication between Internet of Things (IoT) devices, and the device control server 330 may retain synchronized resource model information. Accordingly, the device control server 330 may check the location of the devices using resource model information as shown in Table 1 below (third paragraph, page 17).

Claim(s) 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and Gong et al., CN 109905296 A.
Referring to claim(s) 9, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Gong discloses, wherein the one or more devices includes a energy network devices (
The technical solution 3, provided by this invention, through device interconnection module contained in the client side distributed power supply, electric vehicle, energy storing, flexible load such as various forms for energy-using device convenient and flexible access smart energy network. participate in a peak clipping and valley, new energy, multiple trading power, interactive service of individuation, improve information interaction capability of the user side and the network side, and promotes the development of client-side intelligent energy interconnection, is the construction of energy internet based, third paragraph page 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known energy network device which would be controlled by a controlling device. The controlling device would communicate with the energy network device. The energy related information associated with the energy network device would enable the controlling device to obtain information related to the energy, third paragraph page 6.

Referring to claim(s) 10, Gong discloses, wherein the one or more devices includes an roaming energy network devices (
The technical solution 3, provided by this invention, through device interconnection module contained in the client side distributed power supply, electric vehicle, energy storing, flexible load such as various forms for energy-using device convenient and flexible access smart energy network. participate in a peak clipping and valley, new energy, multiple trading power, interactive service of individuation, improve information interaction capability of the user side and the network side, and promotes the development of client-side intelligent energy interconnection, is the construction of energy internet based, paragraph 3, page 6.

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yu, Teyeb and CAVALCANTI et al., CN 110024478 A.
Referring to claim(s) 17, Peng, Yu and Teyeb do not disclose, which is well-known in the art, which Cavalcanti discloses, wherein the UE gateway is an Enterprise Gateway (
optical fiber trunk 106 be the service provider such as provider 124 such as the lower hierarchy layer 3 coupled to the Internet. layer 3 of providers 124 can be considered from the layer 2 service provider to purchase access to the optical fiber trunk 110 and the access provided to enterprise gateway 126 and other consumers of the general Internet service provider (ISP). one or more in some embodiments, enterprise gateway 126 may include a gateway 1004 (FIG. 1), the gateway 2002 (FIG. 10), the gateway 2108 (FIG. 11), from the enterprise gateway 126, it is possible to use a wireless local area network (WLAN) by link 128 in communication with the IoT device 104. one or more in some embodiments, Wi-Wi-Fi link 128 may include a link 1012 (FIG. 1), link 2008 (FIG. 10), link 2110 (FIG. 11), or some combination. Wi-Fi link 128 may also be used to coupled to low power wide (LPWA) gateway 130, the LPWA gateway 130 can be via the LPWA link 132 (e.g., compatible with the LoRaWAN standard promulgated by the LoRa Union) for communication with the IoT device 104. In some embodiments, the LPWA gateway may include gateway 1004 (FIG. 1), the gateway 2002 (FIG. 10), the gateway 2108 (FIG. 11), or some combination thereof in one or more. Further, in some embodiments, the LPWA link 132 comprises a link 1012 (FIG. 1), link 2008 (FIG. 10), link 2110 (FIG. 11), or some combination thereof in one or more, paragraphs 1 and 2, page 19.

can be clearly, the IoT device each IoT device 104 includes an appropriate transceiver for communication with the device. Further, each of the IoT device 104 may comprises means for using the additional protocol and frequency of other transceiver of the communication. This will reference to FIG. 8 for further discussion, paragraph 4, page 19).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known Enterprise Gateway. The gateway would be available to interface over the Enterprise network with several devices. The gateway would enable receiving signals from IoT devices over WLAN and communicating information to the devices of the enterprise network, paragraphs 1, 2, page 19.

Claim(s) 1, 6, 7, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al., CN109120485 A in view of Yu et al., CN 103583078 A and Yu et al., CN 112020106 A.
Referring to claim(s) 1, Peng discloses a user equipment (UE) gateway (multifunctional intelligent home gateway, abstract), comprising: a radio device, a router coupled to the radio device, one or more device interfaces coupled to the router (An intelligent home gateway, comprising a wireless router of one having 5G and 2G wireless network interface, wherein, connecting the radio frequency communication module of the BLE/THREAD network on the SPI port of the main control chip, the main control chip is connected with the radio communication module of the BLE/THREAD network is to form independent bidirectional control circuit, para 4, page 3. Peng does not specifically mention about, which is well-known in the art, which Yu discloses, wherein the UE gateway operates to network with upstream network devices through a base station (It should be noted that, mobile terminal at least there are two wave points to be so-called bimodulus, for convenience, referred to as first interface and second interface, first interface is the interface communicated with macro cellular network, for example WiMAX interfaces, is waited in outdoor generally, mobile terminal connects base station using first interface, passes through the cellular network communication where base station. Second interface is WiFi interfaces, and internet is may be coupled to by this second interface mobile terminal Antenna extension apparatus has two interfaces, referred to as upstream Interface and downstream interface, wherein downstream interface is connected with home gateway, can be WiFi interfaces or Ethernet interface, upstream Interface is connected with the base station radio of macro network, consistent with the first interface function of mobile terminal. In the present embodiment, antenna extension apparatus between downstream interface and the second interface of mobile terminal by setting up IP tunnel, second last paragraph, page 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known network devices with a base station. One of ordinary skilled in the art would readily know what a base station is. A base station serves as a central connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through dedicated high bandwidth wire or fiber optic connections. The base station would enable high bandwidth connection for upstream interface, second last paragraph, page 8. Peng and Yu do not specifically mention about, which is well-known in the art, which Yu discloses,  the base station including a centralized unit, a distributed unit, and a radio unit ( 
It should be noted that the function segmentation of CU and DU can be divided according to the protocol stack. wherein, one possible way is the radio resource control (radio resource control, RRC) and packet data convergence protocol (packetdata protocol, PDCP) layer and connection mode data adaptation (service data adaptation protocol, SDAP) layer is deployed in CU. The radio link layer control protocol (radio link control, RLC), media access control (MAC), physical layer (physical layer, PHY) are deployed in the DU. Accordingly, CU has processing capability of RRC, PDCP and SDAP. The DU has processing capabilities of RLC, MAC, and PHY. It should be noted that the above functional segmentation is only one example, and there may be other modes of cutting. For example, CU comprises processing capability of RRC, PDCP, RLC and SDAP, DU has MAC, and processing capability of the PHY. For example, CU includes processing capability of RRC, PDCP, RLC, SDAP, and part of MAC (e.g., MAC header), and the DU has processing capability of PHY and part of MAC (e.g., scheduling). the name of CU, DU may change, as long as it can realize the function can be regarded as CU, DU in the application. The CU-CP has the control plane function of CU, for example, the processing capability of RRC and the processing capability of control plane in PDCP. The CU-UP has a user plane function of CU, for example, processing capability of SDAP and user plane processing capability in PDCP, third last paragraph, page 19.
The above embodiments of the present application embodiment are described above with respect to the angle of the device. It can be understood that the gateway unit, a centralized unit, a distributed unit in order to realize the function, comprising executing each function corresponding to the hardware structure and the software module in at least one. step of each example described in combination with the embodiments disclosed in the present application, the embodiment of the invention can be implemented in combination form of hardware or hardware and computer software. A certain function is performed in hardware or computer software driving hardware, depending on the specific application and design constraints of the technical solution. Those skilled in the art can use different devices for each particular application to implement the described functions, but this implementation should not be considered to be beyond the scope of the technical solution of the embodiments of the present application, second last paragraph, page 41.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known device having a centralized unit, a distributed unit, and a radio unit. One of ordinary skilled in the art would readily know what a centralized unit, a distributed unit and a radio unit. The well-known units would be part of/integrated in a device, which would enable centralized unit, a distributed unit and a radio unit to perform respective functionality. Being a single device the units would be able to exchange information faster from one interface to another interface, third last paragraph, page 19.

Referring to claim(s) 6, Peng discloses wherein the network services are one or more of the centralized unit, the distributed unit, and the radio unit (second last paragraph, page 8).

Referring to claim(s) 7, Peng discloses wherein the UE gateway services one or more devices (second last paragraph, page 8).

Referring to claim(s) 15, Peng discloses wherein the UE gateway is a Home Gateway (second last paragraph, page 8).

Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMOINE et al., WO 2017068302 A1 in view of Jana et al., 20200169572 and Yu et al., CN 112020106 A.
Referring to claim(s) 18, Lemoine discloses, a plurality of user equipment (UE) gateways (
It is understood that it is very advantageous to deploy in the same residential area a plurality of hybrid residential gateways according to the invention. In fact, from the point of view of the subscriber, customer or user who uses such a hybrid gateway, he retains all the functionalities of a conventional residential gateway, except that his actually available throughput is greater than the available throughput on his only hybrid gateway. . The traffic generated by a new connection, which the hybrid gateway of the subscriber can not sell, can therefore pass through a neighboring hybrid gateway. The radio resources of conventional base stations in the same coverage area are therefore preserved.
each UE gateway comprising a radio device, a router, and one or more device interfaces, each gateway configured to couple with one or more of the other gateways over radio links with the radio device, paragraph 4, page 6),

one or more subnet base stations formed with the plurality of UE gateways (
the terminal UE also attaches to another SBV base station, selected from a plurality of base stations adjacent to the SBL station, to establish a new connection with the PGW gateway. SBL and SBV stations are conventionally connected to the various constituent elements of an LTE / EPC mobile network, such as the SGW service gateway, and an MME mobility management server. The PGW anchor gateway, also conventionally, is connected to a PCRF management element whose role is to manage and apply the management policies, by the LTE / EPC network operator, of the mobile terminal connections. PCRF element being connected to a TDF element or an AF element. Thus, when the TDF element or the AF element identify that a data stream requires a bandwidth and / or a specific quality of service through the mobile network, they can request the implementation of a new connection by parallel of the first in order to transport this data flow with a particular bandwidth management policy and / or quality of service (second last paragraph, page 7),
wherein in each subnet base station one of the plurality of UE gateways in the subnet base station includes a centralized unit coupled to internet,
(the assembly formed by the cellular terminal and the local base station has a residential gateway function, that is to say that it allows, via Ethernet or Wi-Fi connections, the connection of terminal equipment such as for example a computer, a tablet, and a printer, both with each other and with the packet switching network, which is for example the Internet. Such a residential gateway, consisting of a cellular terminal and a local base station according to the invention, has the advantage of making better use of the resources of the bandwidth access network to the base stations (sixth paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a distributed unit,   
(This advantage is multiplied in an access network where residential gateways of this type are sufficiently numerous and close together, such as in an urban area, because any residential gateway of this type can connect to another of the same type and use at least a portion of its available bandwidth to the access network, thus allowing a better distribution of the total load of a cellular terminal on several residential gateways (seventh paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a radio unit.
(Given the explosion in the bit rates consumed by terminals connected to local or residential networks, and the insufficient bandwidth of fixed links, notably xDSL or FTTH, between residential gateways and the broadband access network, a solution has has been added to some gateways, called hybrids, the ability to connect via a radio link to the mobile access network. In other words, these hybrid gateways have a mobile terminal functionality enabling them to attach to a mobile collection network base station. When the bit rate required by the terminals of the local network served by the residential gateway exceeds the capacity of its fixed link with the broadband access network, such a hybrid gateway redirects some of its traffic to its radio link, fourth paragraph, page 6).
Lemoine do not disclose, which is well-known in the art, which Jana discloses dynamic mesh network and cloud internet services, para 27, 31.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known dynamic mesh network and cloud internet services. The mesh network would provide devices such that a message can be routed between a source and a device using quickest path. The mesh network would provide information associated with cloud internet services to the users using the devices across the mesh network in a quickest amount of time, para 27, 31.
Lemoine and Jana do not specifically mention about, which is well-known in the art, which Yu discloses, the device including a centralized unit, a distributed unit, and a radio unit ( 
It should be noted that the function segmentation of CU and DU can be divided according to the protocol stack. wherein, one possible way is the radio resource control (radio resource control, RRC) and packet data convergence protocol (packetdata protocol, PDCP) layer and connection mode data adaptation (service data adaptation protocol, SDAP) layer is deployed in CU. The radio link layer control protocol (radio link control, RLC), media access control (MAC), physical layer (physical layer, PHY) are deployed in the DU. Accordingly, CU has processing capability of RRC, PDCP and SDAP. The DU has processing capabilities of RLC, MAC, and PHY. It should be noted that the above functional segmentation is only one example, and there may be other modes of cutting. For example, CU comprises processing capability of RRC, PDCP, RLC and SDAP, DU has MAC, and processing capability of the PHY. For example, CU includes processing capability of RRC, PDCP, RLC, SDAP, and part of MAC (e.g., MAC header), and the DU has processing capability of PHY and part of MAC (e.g., scheduling). the name of CU, DU may change, as long as it can realize the function can be regarded as CU, DU in the application. The CU-CP has the control plane function of CU, for example, the processing capability of RRC and the processing capability of control plane in PDCP. The CU-UP has a user plane function of CU, for example, processing capability of SDAP and user plane processing capability in PDCP, third last paragraph, page 19.
The above embodiments of the present application embodiment are described above with respect to the angle of the device. It can be understood that the gateway unit, a centralized unit, a distributed unit in order to realize the function, comprising executing each function corresponding to the hardware structure and the software module in at least one. step of each example described in combination with the embodiments disclosed in the present application, the embodiment of the invention can be implemented in combination form of hardware or hardware and computer software. A certain function is performed in hardware or computer software driving hardware, depending on the specific application and design constraints of the technical solution. Those skilled in the art can use different devices for each particular application to implement the described functions, but this implementation should not be considered to be beyond the scope of the technical solution of the embodiments of the present application, second last paragraph, page 41
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known device having a centralized unit, a distributed unit, and a radio unit. One of ordinary skilled in the art would readily know what a centralized unit, a distributed unit and a radio unit. The well-known units would be part of/integrated in a device, which would enable centralized unit, a distributed unit and a radio unit to perform respective functionality. Being a single device the units would be able to exchange information faster from one interface to another interface, third last paragraph, page 19.

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMOINE in view of Jana and Yu.
Referring to claim(s) 20, LEMOINE discloses wherein devices coupled to the device interfaces of one of the plurality of UE gateways is coupled to the cloud through the subnet base station that includes the one of the plurality of UE gateways
(the assembly formed by the cellular terminal and the local base station has a residential gateway function, that is to say that it allows, via Ethernet or Wi-Fi connections, the connection of terminal equipment such as for example a computer, a tablet, and a printer, both with each other and with the packet switching network, which is for example the Internet. Such a residential gateway, consisting of a cellular terminal and a local base station according to the invention, has the advantage of making better use of the resources of the bandwidth access network to the base stations (sixth paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a distributed unit,   
(This advantage is multiplied in an access network where residential gateways of this type are sufficiently numerous and close together, such as in an urban area, because any residential gateway of this type can connect to another of the same type and use at least a portion of its available bandwidth to the access network, thus allowing a better distribution of the total load of a cellular terminal on several residential gateways (seventh paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a radio unit.
(Given the explosion in the bit rates consumed by terminals connected to local or residential networks, and the insufficient bandwidth of fixed links, notably xDSL or FTTH, between residential gateways and the broadband access network, a solution has has been added to some gateways, called hybrids, the ability to connect via a radio link to the mobile access network. In other words, these hybrid gateways have a mobile terminal functionality enabling them to attach to a mobile collection network base station. When the bit rate required by the terminals of the local network served by the residential gateway exceeds the capacity of its fixed link with the broadband access network, such a hybrid gateway redirects some of its traffic to its radio link, fourth paragraph, page 6).
Jana discloses cloud internet services, para 27, 31.
Claim(s) 1, 6, 7, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al., CN109120485 A in view of Yu et al., CN 103583078 A and Goldhamer, 20180249375.
Referring to claim(s) 1, Peng discloses a user equipment (UE) gateway (multifunctional intelligent home gateway, abstract), comprising: a radio device, a router coupled to the radio device, one or more device interfaces coupled to the router (An intelligent home gateway, comprising a wireless router of one having 5G and 2G wireless network interface, wherein, connecting the radio frequency communication module of the BLE/THREAD network on the SPI port of the main control chip, the main control chip is connected with the radio communication module of the BLE/THREAD network is to form independent bidirectional control circuit, para 4, page 3. Peng does not specifically mention about, which is well-known in the art, which Yu discloses, wherein the UE gateway operates to network with upstream network devices through a base station (It should be noted that, mobile terminal at least there are two wave points to be so-called bimodulus, for convenience, referred to as first interface and second interface, first interface is the interface communicated with macro cellular network, for example WiMAX interfaces, is waited in outdoor generally, mobile terminal connects base station using first interface, passes through the cellular network communication where base station. Second interface is WiFi interfaces, and internet is may be coupled to by this second interface mobile terminal Antenna extension apparatus has two interfaces, referred to as upstream Interface and downstream interface, wherein downstream interface is connected with home gateway, can be WiFi interfaces or Ethernet interface, upstream Interface is connected with the base station radio of macro network, consistent with the first interface function of mobile terminal. In the present embodiment, antenna extension apparatus between downstream interface and the second interface of mobile terminal by setting up IP tunnel, second last paragraph, page 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known network devices with a base station. One of ordinary skilled in the art would readily know what a base station is. A base station serves as a central connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through dedicated high bandwidth wire or fiber optic connections. The base station would enable high bandwidth connection for upstream interface, second last paragraph, page 8. Peng and Yu do not specifically mention about, which is well-known in the art, which Goldhamer discloses, the base station including a centralized unit, a distributed unit, and a radio unit ( fig., 2, 
The method involves detecting a loss of a data packet transmitted by first transport link control function based on sequence numbers by a pair transport link control function. A status report indicative of the loss of the data packet is transmitted to the first transport link control function from the pair transport link control function. Reports are transmitted from the first transport link control function and second transport link control function to a central controller or a coordinator of a base station (117) in a cellular network regarding a behavior of a transport network communication link. Forwarding of user traffic is controlled from first infrastructure cellular entity (114) to second infrastructure cellular entity (115) responsively to the reports, where the first infrastructure cellular entity is a base station, a gateway, a central unit (113), and a distributed unit, abstract).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known device having a centralized unit, a distributed unit, and a radio unit. One of ordinary skilled in the art would readily know what a centralized unit, a distributed unit and a radio unit. The well-known units would be part of/integrated in a device, which would enable centralized unit, a distributed unit and a radio unit to perform respective functionality. Being a single device the units would be able to exchange information faster from one interface to another interface, abstract, fig. 2.

Referring to claim(s) 6, Peng discloses wherein the network services are one or more of the centralized unit, the distributed unit, and the radio unit (second last paragraph, page 8).

Referring to claim(s) 7, Peng discloses wherein the UE gateway services one or more devices (second last paragraph, page 8).

Referring to claim(s) 15, Peng discloses wherein the UE gateway is a Home Gateway (second last paragraph, page 8).

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine in view of Jana and Yu.
Referring to claim(s) 21, Lemoine discloses wherein the devices include one or more of user equipment devices, Internet-of-Things devices, energy network devices, or roaming energy network devices (abstract).

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine, Jana, Yu and Chen et al., CN 110728781 A.
Referring to claim(s) 19, Lemoine, Jana, Yu do not disclose, which is well-known in the art, which Chen discloses, wherein each subnet includes a common UE gateway operating as the centralized unit. 
(wherein the current condition comprises surrounding scene using scene position of use and access system of the access system itself in position. security level Specifically, can each key traffic control channel or bayonet deployment visual talkback entrance guard controller can preset to different positions, and the access controller according to the different security level different, generally can be divided into common level, advanced, advanced, and the access controller can perimeter situation of the scene according to the own position, automatically adjusting the passing the security level verification. For example, if the access control system for bank, prison, important material storage position, the current security level of access controller is maintained as a high security level, if the access control system for the current security level of common residential gateway, access control system can be automatically adjusted to common security level, sixth paragraph, page 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway operates as a centralized unit. The gateway serves as a connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through wire or fiber optic connections. The gateway would enable connection which would improve flexibility for the service, while passing messages from one type of network to another network, sixth paragraph, page 7.

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine in view of  Jana, Yu and Chouanard et al., US 20070047441 A1.
Referring to claim(s) 22, Lemoine, Jana, Yu do not disclose, which is well-known in the art, which Chouanard discloses, wherein the one or more device interfaces interact with the one or more devices using native data models. 
[0028] Asset module 46 thus interacts with the asset 42 and allows for protocol normalization (i.e., the asset module communicates with the agent using the agent's native protocol or native application programming interface (API) while providing a common interface inbound into the MSC) and data model normalization (i.e., the asset module translates the asset's native data model into the common information model used within the network). Asset modules are configured based on the needs of the associated offlet(s) and abstract the protocol/model/control variances in the assets.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known device interfaces and native data models. One of ordinary skilled in the art would readily know what a device interface is. A device interface is a link to a device that an application can use to access the device. The application with the protocol would enable with the interface to transfer data with the device.  The native data model would be familiar / native to the devices, which would implement the data transferring from the device to several devices across the network, para 28.

Claim(s) 23, is/are rejected under 35 U.S.C. 103 as being unpatentable Lemoine, Jana, Yu, and MIN.  
Referring to claim(s) 23, Lemoine, Jana, Yu do not disclose, which is well-known in the art, which MIN discloses, wherein the one or more device interfaces interact with the one or more devices using standard data models
(FIG. 12, account information may be used to check the location information of the device. According to another embodiment, by replacing account information or in parallel with the account information, resource model information based on open connectivity foundation (OCF) may be utilized. The OCF-based resource model information is information exchanged during communication between Internet of Things (IoT) devices, and the device control server 330 may retain synchronized resource model information. Accordingly, the device control server 330 may check the location of the devices using resource model information as shown in Table 1 below, third paragraph, page 17.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known standard data models. One of ordinary skilled in the art would readily know what a standard data model is. A device interface is a link to a device that an application can use to access the device. The application with the protocol and standard data model would enable with the interface to transfer data with the device.  The standard data model such as based on open connectivity foundation (OCF) would be easily available for use, which would implement the data transferring from the device to several devices across the network, third paragraph, page 17.

Claim(s) 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine, Jana, Yu and Shattil, 2015/0303950.
Referring to claim(s) 24, Lemoine, Jana, Yu do not disclose, which is well-known in the art, which Takita discloses, , wherein at least one of the one or more device interfaces interact with at least one of the one or more devices using super virtual device module to enhance capabilities of the devices ([0254] A distributed computing system can comprise a grid computing system (e.g., a collection of computer resources from multiple locations configured to reach a common goal, which may be referred to as a super virtual computer). In some aspects, a distributed computing system comprises a computer cluster which relies on centralized management that makes the nodes available as orchestrated shared servers. In some aspects, a distributed computing system comprises a peer-to-peer computing system wherein computing and/or networking comprises a distributed application architecture that partitions tasks and/or workloads between peers. Such distributed peer-to-peer computing systems are disclosed in the '107 application. In some aspects, peers are equally privileged, equipotent participants in the application. They are said to form a peer-to-peer network of nodes. Peers make a portion of their resources, such as processing power, disk storage, network bandwidth, etc., available to other network participants without the need for central coordination by servers or stable hosts. Peers can be either or both suppliers and consumers of resources, para 254). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known super virtual device. One of ordinary skilled in the art would readily know what a super virtual device is. A super virtual device integrates capabilities of multiple devices using virtual hardware. The application with the protocol would enable with the interface to transfer data with the device.  The integrated devices, which would implement enhanced functionalities for other devices over the network, paragraph 254.
Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMOINE et al., WO 2017068302 A1 in view of Jana et al., 20200169572 and Goldhamer, 20180249375.
Referring to claim(s) 18, Lemoine discloses, a plurality of user equipment (UE) gateways (
It is understood that it is very advantageous to deploy in the same residential area a plurality of hybrid residential gateways according to the invention. In fact, from the point of view of the subscriber, customer or user who uses such a hybrid gateway, he retains all the functionalities of a conventional residential gateway, except that his actually available throughput is greater than the available throughput on his only hybrid gateway. . The traffic generated by a new connection, which the hybrid gateway of the subscriber can not sell, can therefore pass through a neighboring hybrid gateway. The radio resources of conventional base stations in the same coverage area are therefore preserved.
each UE gateway comprising a radio device, a router, and one or more device interfaces, each gateway configured to couple with one or more of the other gateways over radio links with the radio device, paragraph 4, page 6),

one or more subnet base stations formed with the plurality of UE gateways (
the terminal UE also attaches to another SBV base station, selected from a plurality of base stations adjacent to the SBL station, to establish a new connection with the PGW gateway. SBL and SBV stations are conventionally connected to the various constituent elements of an LTE / EPC mobile network, such as the SGW service gateway, and an MME mobility management server. The PGW anchor gateway, also conventionally, is connected to a PCRF management element whose role is to manage and apply the management policies, by the LTE / EPC network operator, of the mobile terminal connections. PCRF element being connected to a TDF element or an AF element. Thus, when the TDF element or the AF element identify that a data stream requires a bandwidth and / or a specific quality of service through the mobile network, they can request the implementation of a new connection by parallel of the first in order to transport this data flow with a particular bandwidth management policy and / or quality of service (second last paragraph, page 7),
wherein in each subnet base station one of the plurality of UE gateways in the subnet base station includes a centralized unit coupled to internet,
(the assembly formed by the cellular terminal and the local base station has a residential gateway function, that is to say that it allows, via Ethernet or Wi-Fi connections, the connection of terminal equipment such as for example a computer, a tablet, and a printer, both with each other and with the packet switching network, which is for example the Internet. Such a residential gateway, consisting of a cellular terminal and a local base station according to the invention, has the advantage of making better use of the resources of the bandwidth access network to the base stations (sixth paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a distributed unit,   
(This advantage is multiplied in an access network where residential gateways of this type are sufficiently numerous and close together, such as in an urban area, because any residential gateway of this type can connect to another of the same type and use at least a portion of its available bandwidth to the access network, thus allowing a better distribution of the total load of a cellular terminal on several residential gateways (seventh paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a radio unit.
(Given the explosion in the bit rates consumed by terminals connected to local or residential networks, and the insufficient bandwidth of fixed links, notably xDSL or FTTH, between residential gateways and the broadband access network, a solution has has been added to some gateways, called hybrids, the ability to connect via a radio link to the mobile access network. In other words, these hybrid gateways have a mobile terminal functionality enabling them to attach to a mobile collection network base station. When the bit rate required by the terminals of the local network served by the residential gateway exceeds the capacity of its fixed link with the broadband access network, such a hybrid gateway redirects some of its traffic to its radio link, fourth paragraph, page 6).
Lemoine do not disclose, which is well-known in the art, which Jana discloses dynamic mesh network and cloud internet services, para 27, 31.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known dynamic mesh network and cloud internet services. The mesh network would provide devices such that a message can be routed between a source and a device using quickest path. The mesh network would provide information associated with cloud internet services to the users using the devices across the mesh network in a quickest amount of time, para 27, 31.
Lemoine and Jana do not specifically mention about, which is well-known in the art, which Goldhamer discloses, the base station including a centralized unit, a distributed unit, and a radio unit ( fig., 2, 
The method involves detecting a loss of a data packet transmitted by first transport link control function based on sequence numbers by a pair transport link control function. A status report indicative of the loss of the data packet is transmitted to the first transport link control function from the pair transport link control function. Reports are transmitted from the first transport link control function and second transport link control function to a central controller or a coordinator of a base station (117) in a cellular network regarding a behavior of a transport network communication link. Forwarding of user traffic is controlled from first infrastructure cellular entity (114) to second infrastructure cellular entity (115) responsively to the reports, where the first infrastructure cellular entity is a base station, a gateway, a central unit (113), and a distributed unit, abstract).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Peng to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known device having a centralized unit, a distributed unit, and a radio unit. One of ordinary skilled in the art would readily know what a centralized unit, a distributed unit and a radio unit. The well-known units would be part of/integrated in a device, which would enable centralized unit, a distributed unit and a radio unit to perform respective functionality. Being a single device the units would be able to exchange information faster from one interface to another interface, abstract, fig. 2.

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over LEMOINE in view of Jana and Goldhamer.
Referring to claim(s) 20, LEMOINE discloses wherein devices coupled to the device interfaces of one of the plurality of UE gateways is coupled to the cloud through the subnet base station that includes the one of the plurality of UE gateways
(the assembly formed by the cellular terminal and the local base station has a residential gateway function, that is to say that it allows, via Ethernet or Wi-Fi connections, the connection of terminal equipment such as for example a computer, a tablet, and a printer, both with each other and with the packet switching network, which is for example the Internet. Such a residential gateway, consisting of a cellular terminal and a local base station according to the invention, has the advantage of making better use of the resources of the bandwidth access network to the base stations (sixth paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a distributed unit,   
(This advantage is multiplied in an access network where residential gateways of this type are sufficiently numerous and close together, such as in an urban area, because any residential gateway of this type can connect to another of the same type and use at least a portion of its available bandwidth to the access network, thus allowing a better distribution of the total load of a cellular terminal on several residential gateways (seventh paragraph, page 4),

one of the plurality of UE gateways in the subnet base station includes a radio unit.
(Given the explosion in the bit rates consumed by terminals connected to local or residential networks, and the insufficient bandwidth of fixed links, notably xDSL or FTTH, between residential gateways and the broadband access network, a solution has has been added to some gateways, called hybrids, the ability to connect via a radio link to the mobile access network. In other words, these hybrid gateways have a mobile terminal functionality enabling them to attach to a mobile collection network base station. When the bit rate required by the terminals of the local network served by the residential gateway exceeds the capacity of its fixed link with the broadband access network, such a hybrid gateway redirects some of its traffic to its radio link, fourth paragraph, page 6).
Jana discloses cloud internet services, para 27, 31.

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine in view of Jana and Goldhamer.
Referring to claim(s) 21, Lemoine discloses wherein the devices include one or more of user equipment devices, Internet-of-Things devices, energy network devices, or roaming energy network devices (abstract).

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine, Jana, Goldhamer and Chen et al., CN 110728781 A.
Referring to claim(s) 19, Lemoine, Jana, Goldhamer do not disclose, which is well-known in the art, which Chen discloses, wherein each subnet includes a common UE gateway operating as the centralized unit. 
(wherein the current condition comprises surrounding scene using scene position of use and access system of the access system itself in position. security level Specifically, can each key traffic control channel or bayonet deployment visual talkback entrance guard controller can preset to different positions, and the access controller according to the different security level different, generally can be divided into common level, advanced, advanced, and the access controller can perimeter situation of the scene according to the own position, automatically adjusting the passing the security level verification. For example, if the access control system for bank, prison, important material storage position, the current security level of access controller is maintained as a high security level, if the access control system for the current security level of common residential gateway, access control system can be automatically adjusted to common security level, sixth paragraph, page 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway operates as a centralized unit. The gateway serves as a connection point for a wireless device to communicate. It further connects the device to other networks or devices, usually through wire or fiber optic connections. The gateway would enable connection which would improve flexibility for the service, while passing messages from one type of network to another network, sixth paragraph, page 7.

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine in view of  Jana, Goldhamer and Chouanard et al., US 20070047441 A1.
Referring to claim(s) 22, Lemoine, Jana, Goldhamer do not disclose, which is well-known in the art, which Chouanard discloses, wherein the one or more device interfaces interact with the one or more devices using native data models. 
[0028] Asset module 46 thus interacts with the asset 42 and allows for protocol normalization (i.e., the asset module communicates with the agent using the agent's native protocol or native application programming interface (API) while providing a common interface inbound into the MSC) and data model normalization (i.e., the asset module translates the asset's native data model into the common information model used within the network). Asset modules are configured based on the needs of the associated offlet(s) and abstract the protocol/model/control variances in the assets.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known device interfaces and native data models. One of ordinary skilled in the art would readily know what a device interface is. A device interface is a link to a device that an application can use to access the device. The application with the protocol would enable with the interface to transfer data with the device.  The native data model would be familiar / native to the devices, which would implement the data transferring from the device to several devices across the network, para 28.

Claim(s) 23, is/are rejected under 35 U.S.C. 103 as being unpatentable Lemoine, Jana, Goldhamer, and MIN.  
Referring to claim(s) 23, Lemoine, Jana, Goldhamer do not disclose, which is well-known in the art, which MIN discloses, wherein the one or more device interfaces interact with the one or more devices using standard data models
(FIG. 12, account information may be used to check the location information of the device. According to another embodiment, by replacing account information or in parallel with the account information, resource model information based on open connectivity foundation (OCF) may be utilized. The OCF-based resource model information is information exchanged during communication between Internet of Things (IoT) devices, and the device control server 330 may retain synchronized resource model information. Accordingly, the device control server 330 may check the location of the devices using resource model information as shown in Table 1 below, third paragraph, page 17.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known standard data models. One of ordinary skilled in the art would readily know what a standard data model is. A device interface is a link to a device that an application can use to access the device. The application with the protocol and standard data model would enable with the interface to transfer data with the device.  The standard data model such as based on open connectivity foundation (OCF) would be easily available for use, which would implement the data transferring from the device to several devices across the network, third paragraph, page 17.

Claim(s) 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine, Jana, Goldhamer and Shattil, 2015/0303950.
Referring to claim(s) 24, Lemoine, Jana, Goldhamer do not disclose, which is well-known in the art, which Takita discloses, , wherein at least one of the one or more device interfaces interact with at least one of the one or more devices using super virtual device module to enhance capabilities of the devices ([0254] A distributed computing system can comprise a grid computing system (e.g., a collection of computer resources from multiple locations configured to reach a common goal, which may be referred to as a super virtual computer). In some aspects, a distributed computing system comprises a computer cluster which relies on centralized management that makes the nodes available as orchestrated shared servers. In some aspects, a distributed computing system comprises a peer-to-peer computing system wherein computing and/or networking comprises a distributed application architecture that partitions tasks and/or workloads between peers. Such distributed peer-to-peer computing systems are disclosed in the '107 application. In some aspects, peers are equally privileged, equipotent participants in the application. They are said to form a peer-to-peer network of nodes. Peers make a portion of their resources, such as processing power, disk storage, network bandwidth, etc., available to other network participants without the need for central coordination by servers or stable hosts. Peers can be either or both suppliers and consumers of resources, para 254). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Lemoine to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known super virtual device. One of ordinary skilled in the art would readily know what a super virtual device is. A super virtual device integrates capabilities of multiple devices using virtual hardware. The application with the protocol would enable with the interface to transfer data with the device.  The integrated devices, which would implement enhanced functionalities for other devices over the network, paragraph 254.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 20180376317.
Referring to claim 25, Kim discloses A method of forming a mesh network (para 65), comprising: forming a base station from one or more UE gateways (para 56), each of the UE gateways comprising a radio device, a router, and one or more device interfaces (para 56) and function as at least one of a centralized unit, a distributed unit, and a radio unit (para 56); and coupling at least one other UE gateway to the base station (110, 112, para 56).

Claim(s) 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Todd et al., 20200344292.
Referring to claim(s) 26, Kim does not disclose, which is well-known in the art, which Todd discloses, providing a single UE gateway functioning with the centralized unit, the distributed unit, and the radio unit, para 28, 17, 42, 46). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway having multiple units. The integrated gateway would enable several functionalities using the several units. Different units would communicate information of different types with different networks, para 28, 17, 42, 46.

Claim(s) 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and JOVICIC CN 104823391 A and Vaswani 20090003356.
Referring to claim(s) 27, Kim does not disclose, which is well-known in the art, which JOVICIC discloses, providing a UE gateway functioning as the radio unit (seventh paragraph, page 2).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway functioning as the radio unit. The gateway would enable radio functionality, which would allow to communicate with another radio that operates on a different frequency, seventh paragraph, page 2. Kim and JOVICIC do not disclose, which is well-known in the art, which Vaswani discloses, servicing a plurality of UE gateways, each of the plurality of UE gateways interfacing to one or more end-point devices, para 15, 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateways interface with end point devices. The gateways would enable communicating radio signals with different frequency, para 15, 4.

Claim(s) 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and STRIJKERS  et al., EP 2782316 A1  and Vaswani 20090003356.
Referring to claim(s) 28, Kim does not disclose, which is well-known in the art, which STRIJKERS  discloses, providing a UE gateway functioning with the centralized unit providing internet services (fifth paragraph, page 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway functioning that provide internet service. The gateway would enable internet functionality, which would allow to communicate with another devices that are across the internet, fifth para, page 13. Kim and STRIJKERS  do not disclose, which is well-known in the art, which Vaswani discloses, providing internet services to a plurality of UE gateways, para 15, 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway interface to internet with multiple gateways. The gateways would enable communicating internet messages with different type of network, para 15, 4.

Claim(s) 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and JOVICIC CN 104823391 A and Vaswani 20090003356.
Referring to claim(s) 29, Kim does not disclose, which is well-known in the art, which JOVICIC discloses, coupling to UE gateway functioning as the radio unit (seventh paragraph, page 2).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway functioning as the radio unit. The gateway would enable radio functionality, which would allow to communicate with another radio that operates on a different frequency, seventh paragraph, page 2. Kim and Vaswani do not disclose, which is well-known in the art, which Vaswani discloses, coupling a plurality of UE gateways including UE gateway, para 15, 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateways interface with multiple gateways. The gateways would enable communicating radio signals with different frequency, para 15, 4.

Claim(s) 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and VAN  et al., WO 2004056121 A1.
Referring to claim(s) 30, Kim does not disclose, which is well-known in the art, which VAN discloses, wherein the base station is distributed across a plurality of the one or more UE gateways (With reference to FIG. 6, the present invention has application in gateway configurations in order to cope with the various network and device characteristics in the down-link. The gateway can be located in the home, i.e. a residential gateway, in the 3G network, i.e. a base-station or the processing can be distributed across multiple gateways/ nodes, Eighth paragraph, page 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known base station distributed among gateways. The gateways would enable implementing processing at different places/nodes, which a base station would perform. The distribution over multiple nodes would make the processing quicker, Eighth paragraph, page 5.

Claim(s) 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Vaswani 20090003356.
Referring to claim(s) 31, Kim does not disclose, which is well-known in the art, which Vaswani discloses wherein each of the one or more UE gateways and the at least one other UE gateway interface to end-point devices, para 15, 4. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateways interface with end point devices. The gateways would enable communicating messages across different network, para 15, 4.

Claim(s) 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Vaswani and MIN.
Referring to claim(s) 32, Kim and Vaswani do not disclose, which is well-known in the art, which MIN discloses wherein the end-point devices include one or more of internet- of-things devices, power meters, and power chargers (third paragraph page 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known IoT device which would be controlled by a controlling device. The controlling device would communicate with the IoT device. The location information associated with the IoT device would enable the controlling device to obtain information related to the location, third paragraph page 17.

Claim(s) 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Goldhamer.
Referring to claim(s) 26, Kim does not disclose, which is well-known in the art, which Goldhamer discloses, providing a single UE gateway functioning with the centralized unit, the distributed unit, and the radio unit (fig., 2, The method involves detecting a loss of a data packet transmitted by first transport link control function based on sequence numbers by a pair transport link control function. A status report indicative of the loss of the data packet is transmitted to the first transport link control function from the pair transport link control function. Reports are transmitted from the first transport link control function and second transport link control function to a central controller or a coordinator of a base station (117) in a cellular network regarding a behavior of a transport network communication link. Forwarding of user traffic is controlled from first infrastructure cellular entity (114) to second infrastructure cellular entity (115) responsively to the reports, where the first infrastructure cellular entity is a base station, a gateway, a central unit (113), and a distributed unit, abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway having multiple units. The integrated gateway would enable several functionalities using the several units. Different units would communicate information of different types with different networks, fig. 2, abstract.

Claim(s) 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yu et al., CN 112020106 A.
Referring to claim(s) 26, Kim does not disclose, which is well-known in the art, which Yu discloses, providing a single UE gateway functioning with the centralized unit, the distributed unit, and the radio unit (It should be noted that the function segmentation of CU and DU can be divided according to the protocol stack. wherein, one possible way is the radio resource control (radio resource control, RRC) and packet data convergence protocol (packet data protocol, PDCP) layer and connection mode data adaptation (service data adaptation protocol, SDAP) layer is deployed in CU. The radio link layer control protocol (radio link control, RLC), media access control (MAC), physical layer (physical layer, PHY) are deployed in the DU. Accordingly, CU has processing capability of RRC, PDCP and SDAP. The DU has processing capabilities of RLC, MAC, and PHY. It should be noted that the above functional segmentation is only one example, and there may be other modes of cutting. For example, CU comprises processing capability of RRC, PDCP, RLC and SDAP, DU has MAC, and processing capability of the PHY. For example, CU includes processing capability of RRC, PDCP, RLC, SDAP, and part of MAC (e.g., MAC header), and the DU has processing capability of PHY and part of MAC (e.g., scheduling). the name of CU, DU may change, as long as it can realize the function can be regarded as CU, DU in the application. The CU-CP has the control plane function of CU, for example, the processing capability of RRC and the processing capability of control plane in PDCP. The CU-UP has a user plane function of CU, for example, processing capability of SDAP and user plane processing capability in PDCP, third last paragraph, page 19.
The above embodiments of the present application embodiment are described above with respect to the angle of the device. It can be understood that the gateway unit, a centralized unit, a distributed unit in order to realize the function, comprising executing each function corresponding to the hardware structure and the software module in at least one. step of each example described in combination with the embodiments disclosed in the present application, the embodiment of the invention can be implemented in combination form of hardware or hardware and computer software. A certain function is performed in hardware or computer software driving hardware, depending on the specific application and design constraints of the technical solution. Those skilled in the art can use different devices for each particular application to implement the described functions, but this implementation should not be considered to be beyond the scope of the technical solution of the embodiments of the present application, second last paragraph, page 41). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Kim to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known gateway having multiple units. The integrated gateway would enable several functionalities using the several units. Different units would communicate information of different types with different networks, second last paragraph, page 41.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496